Case 2:20-cv-00430-JLB-MRM Document 45 Filed 12/04/20 Page 1 of 2 PageID 179




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SCOMA CHIROPRACTIC, P.A., a Florida
corporation, individually and as the
representative of a class of similarly situated
persons,

             Plaintiff,

v.                                                Case No. 2:20-cv-00430-JLB-MRM

NATIONAL SPINE AND PAIN CENTERS
LLC, a Delaware limited liability company,
SPINE CENTER OF FLORIDA, LLC, and
PAIN MANAGEMENT CONSULTANTS OF
SOUTHWEST FLORIDA, P.L., Florida
limited liability companies,

             Defendants.
                                         /

                                         ORDER

      On December 8, 2020, Defendants filed a notice under Federal Rule of Civil

Procedure 5.1(a), notifying the Attorney General of the United States that their

motion to dismiss contains a First-Amendment challenge to the junk-fax provision

of the Telephone Consumer Protection Act. (Docs. 21–22); 47 U.S.C. § 227(b)(1)(C).

Defendants averred that the notice would be served on the Attorney General

concurrently with the notice’s filing.

      Rule 5.1(b) states that the Court “must . . . certify to the appropriate attorney

general that a statute has been questioned.” The deadline for the Attorney General

to intervene is sixty days after the notice under Rule 5.1(a) or the certification

under 5.1(b), whichever is earlier. Fed. R. Civ. P. 5.1(c). The Attorney General has
Case 2:20-cv-00430-JLB-MRM Document 45 Filed 12/04/20 Page 2 of 2 PageID 180




already appeared and received an extension of time to decide whether they want to

intervene. (Docs. 33, 42.)

                        28 U.S.C. § 2403 CERTIFICATION

      Pursuant to the certification requirements set forth in 28 U.S.C. § 2403 and

Federal Rule of Civil Procedure 5.1(b), the Court hereby certifies to the Attorney

General of the United States, William P. Barr, that the constitutionality of a

provision of a federal statute has been challenged. Therefore, it is ORDERED:

      1.     Pursuant to 28 U.S.C. § 2403 and Federal Rule of Civil Procedure

             5.1(c), the Attorney General may intervene for the presentation of

             evidence and for argument on the question of constitutionality no

             later than January 8, 2021, which is the extended deadline

             previously set by the Court. (Doc. 42.)

      3.     The Clerk is DIRECTED to provide a copy of this Order, along with

             Defendants’ notice (Doc. 21), to:

                                  Mr. William P. Barr
                        Attorney General of the United States
                     ATTN: Certification of Constitutional Challenge
                        U.S. Department of Justice, Room 4400
                            950 Pennsylvania Avenue, NW
                             Washington, DC 20530-0001

      ORDERED in Fort Myers, Florida, on December 4, 2020.




                                          2
